In an action, inter alia, to partition real property, the defendant La Tonya Jefferson appeals, as limited by her brief, from stated portions of an order of the Supreme Court, Suffolk County, dated September 8, 2003, which, inter alia, upon renewal and reargument, adhered to a prior determination made in an order of the same court dated May 21, 2003, directing her to transfer her interest in certain real property to the plaintiff.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contention, the court properly directed the appellant to transfer her interest in certain real property pursuant to a stipulation of settlement entered into by the parties (see CPLR 2104; Davis v New York City Hous. Auth., 300 AD2d 531 [2002]).
The appellant’s remaining contentions are without merit. Adams, J.P., Luciano, Skelos and Lifson, JJ., concur.